Supreme Court, New York County, entered November 1, 1979, awarding defendant wife temporary alimony in the amount of $100 per week, is unanimously modified, on the law and the facts, and in the exercise of discretion, without costs, to reduce the temporary alimony to $75 per week. In the light of the brevity of the marriage and the relative income and circumstances of the parties, we think that based on the limited information available on affidavits, the $75 per week is a more appropriate temporary alimony than the $100 per week awarded by Special Term. We emphasize that our present determination is in no sense to be deemed a guideline as to the amount to be awarded after trial and an opportunity for cross-examination and fuller examination of the facts. We repeat what we have often said, that the best remedy for a party dissatisfied with a temporary alimony award is to move the case to an early trial. Concur— Fein, J. P., Sullivan, Lupiano, Silverman and Bloom, JJ.